UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  July 9, 2021
 Robert Brown

                                Petitioner,
                                                               21-cv-2854-ALC
                  -against-
                                                               ORDER
  Superintendent W. Lee
                                Respondent.

ANDREW L. CARTER, JR., United States District Judge:

Respondent is hereby ORDERED to serve a copy of the Order and Memo Endorsement at

ECF No. 13 on Petitioner and file proof of service no later than July 13, 2021.

SO ORDERED.

Dated: July 9, 2021                                   ___________________________________
       New York, New York


                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
